 USDC IN/ND case 1:20-cv-00307-HAB-SLC document 1 filed 08/28/20 page 1 of 5

United States District Court
Northern District of Indiana
Fort Wayne Division                                                     Case No. 1:20-cv-307



Plaintiffs




D e f e n da n t s


                                                                 Notice of Removal




                                                                                     28

                     u.s.c.   1441,




                     Background




                                       02d03-2008-ct-000390.

                                                   6 2020




                      28 u.s.c. 1446    2              a



                                                               Notice of Removal | Page 1 of 5
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 1 filed 08/28/20 page 2 of 5




                                                                  b



           Citizenship




           Amount in Controversy

                                                    $75,000




            28 u.s.c.    1446( )
            28 u.s.c.    1332
            28 u.s.c.    1332
                        8a 2




                                                  Notice of Removal | Page 2 of 5
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 1 filed 08/28/20 page 3 of 5




                                            22 308 67




                                           6




                               $75,000



           To Sum Up



                75 000




                                               435 f 3 813 816 7          2006



                                                  472 f 3 506 7        2006




            28 u.s.c.   1332
            28 u.s.c.   1441   28 u.s.c.   1446



                                                     Notice of Removal | Page 3 of 5
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 1 filed 08/28/20 page 4 of 5




           Dated:        28 2020
                                                                     19606-64
                                    Jones Obenchain, llp
                                      600 KeyBank Building
                                      20 2 S . M i c h i g a n S t.
                                      P o s t O f f i c e B ox 4 5 7 7
                                      South Bend, IN 46634-4577

                                       5 74 . 2 3 3 . 11 9 4 e x t. 14 1 | 5 74 . 2 3 3 . 8 9 5 7 fa x

                                       jtv@jonesobenchain.com




            28 u.s.c.   94   1



                                                              Notice of Removal | Page 4 of 5
USDC IN/ND case 1:20-cv-00307-HAB-SLC document 1 filed 08/28/20 page 5 of 5




           Certificate of Service

                               28 2020




             4203
                           46804                205
                                            12900
                                                       46032




                                                 19606-64




                                                  Notice of Removal | Page 5 of 5
